 In the Matter Of INTERNATIONAL SHOE CO. (SEARCY, ARKANSAS,PLANT)andUNITED SHOE WORKERS OF AMERICA, CIOCase No. 32-CA-41.DecidedDecember 9, 1949DECISIONANDORDEROn June 21, 1949, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in one of the unfair labor practicesalleged in the complaint.Thereafter the Respondent filed exceptionsto the Intermediate Report, with a supporting brief.The Respondenthas requested oral argument.This request is denied inasmuch as therecord and brief, in our opinion, adequately present the issues and thepositions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner andfinds no prejudicial error therein.The rulings are hereby affirmed.2The Board has considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing additions and modifications .3i Pursuant to the provisions of Section3 (b) of the Act,as amended,the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-member panel[Members Houston,Reynolds,and Murdock].2We think the Trial Examiner properly rejected Respondent'sExhibits 7, 8, and 9, inview of the purpose for which they were offered.In effect Respondent offered them toshow that there was no question in the minds of its employees of their right to organizewithout fear that the plant would close.These union circulars stated, among other things,that the voters need not worry about the plant shutting down if the Union won,as suchclosing had not resulted at other plants of the Respondent when they became organized.The circulars were in no way ratified or adopted by the Respondent and appear to show,if anything,that a question had arisen in the minds of the employees which the Unionfound it expedient to answer.3 In line 6 on p. 491 of the Intermediate Report, the April 27 election was inadvertentlyreferred to as occurring April "29".We note also that in line 37 on V. 493, Benz's replytoWaddell'sanswer that he favored the union has been omitted. Benz, according toWaddell, replied that he didn't "think that was the way to feel about it." In the sameparagraph we note that it was Foreman Gilbert Hapke, 'the bottoming foreman, ratherthan Benz who said Waddell would be sorry if he voted for the union.87 NLRB No. 64.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Respondent contends that there was no duty upon it to bar-gain because the Regional Director improperly set aside the April 27,1948, election, and the July 1, 1948, election was invalid both becauseit should not have supplanted the earlier election and because it wasbased on a pay roll not agreed upon by the parties.This Board has recently considered in some detail, inMcMullenLeavens00.,4 the effect of consent election agreements such as the onein this proceeding,5 which give the Regional Director final authorityand contemplate a certification of the bargaining representative byhim.As we pointed out in theMcMullencase, it is implicit in such:agreements that the parties will forego usual post-election procedure 6and substitute the Regional Director's determination as final.We do_not disturb his determination unless the ruling is arbitrary and capri-cious.On the facts here presented we find, in accord with the TrialExaminer, that the Field Examiner's report on the April 27 electionwas properly made in the customary manner, and that the RegionalDirector was entitled to rely upon it in reaching his conclusion holdingthe first election invalid and directing a second election.Hence wefind that the Regional Director did not act arbitrarily or capriciously.'We likewise find that it was within the discretion of the RegionalDirector to select a new pay-roll date for the second election, and thatthe selection of a current pay roll was consistent with Board practiceand custom in directed election.'We hold, in accord with the Trial Examiner, that the second or July1,1948, election, was a valid election, and that the Respondent violatedSection 8 (a) (5) of the Act by refusing on and after August 5, 1948,when the results of the July 1 election were certified, to bargain collec-tively with the Union as the exclusive representative of its employeesin the appropriate unit; and has thereby violated Section 8 (a) (1) ofthe Act by interfering with, coercing, and restraining its employees inthe exercise of their rights guaranteed in Section 7 of the Act.4 83 NLRB 948.5Pursuant to Sec.203.54(a) of the Board'sRules and Regulations.I It should be noted that the usual post-election procedure does not necessarily include ahearing on exceptions to the Regional Director's Report on Objections,as contended by theRespondent.Sec. 203.61 (b) of the Board's Rules and Regulations provides that the Board"may decide the matter forthwith upon the record,or may make other disposition of thecase."Continuing, it states that the Board"may" direct a hearing if the exceptions appearto raise substantial and material issues. In this case,the Respondent having given theRegional Director authority to make a final decision on any question concerning the election,may not now be heard to claim that it was prejudiced and thereby deprived of due processbecause the Regional Director determined to hold a second election rather than a hearingconcerning the conduct of the first election.7The Board's Statements of Procedure,Sec. 202.18 (a) (4),specifically state that a"regional director may void the election results and conduct a new election" if, after aninvestigation,the objections are found to have merit.sMcMullen LeavensCo., footnote 4, above. INTERNATIONALSHOE CO.4812.In accord with the Trial Examiner 0 We find that the Respondentlikewise violated Section 8 (a) (1) of the Act by interfering with,restraining, and coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act, in that supervisors 10 and repre-sentatives of the Respondent (1) questioned Jim Purcell, Rex Smithy,Calvin Yarbrough, Charles F. Webb, John Dee Waddell, and John 0.Bailey concerning their disposition or attitude toward unions or theirvoting intentions,11 and (2) stated that the plant could or would close,and that the business would be turned over to the Union if it weredesignated by the employees, the latter statement constituting a threatto abandon the operation.123.Turning to the 8 (a) (3) charges, we find, in accord with theTrial Examiner, that the record sustains the discrimination chargebased on the Respondent's refusal to reemploy Agnes Hoofman, butthat it does not sustain the charge based on the discrimination againstDoris Selfs Wells concerning her seniority. In its brief the Respond-ent contends that the Trial Examiner showed bias because he dis-credited the testimony of Personnel Director Sisson and ForemanWalthers in sustaining the Hoofman charge but credited testimonyof the same witnesses in recommending a dismissal of the Wells charge.We think no exception can be taken to the Trial Examiner's conclu-sions inasmuch as the Intermediate Report shows "thoughtful anddiscriminating evaluation" of the testimony 13We believe that it9In amplification of the Trial Examiner's statement at the bottom of page 494 of theIntermediate Report that it was "not in the least astonishing" that certain of Respondent'ssupervisory employees overstepped the line of activity permissible tinder Section 8 (c) ofthe amended Act, we note that Respondent's Assistant Industrial Relations DirectorBrown testified that the Searcy supervisory employees were given no instructions not toinquire into union affiliations or sympathies.In effect the instructions seem to have beenlimited to warning supervisors against making promises or threats.We also note fromthe same testimony that no notices were posted by the Respondent informing employeesthat foremen or other company representatives had no authority to coerce or threatenthem."The TrialExaminerconsidered the alleged supervisory status of Kenneth (Pete)Thatcher but did not make a specific finding that Thatcher was a supervisor when liemade the statements set forth in the Intermediate Report.We so find.11Such questioning is coerciveper se.Its effectiveness need not be shown, as con-tended by the Respondent.Standard-Coosa-Thatcher Co.,85 NLRB 1358 ;MinnesotaMining & Mfg.Co., 81 NLRB 557 ;Waynline, Inc.,81 NLRB 51.1. CompareOpelike TextileMills, Inc.,81 NLRB 594.",Alliance RubberCo., 76 NLRB 514, and cases there cited. For a similar decisionunder the amended Act seeMorristown Knitting Mills,80 NLRB 731.'IN.L. R. B. v. Pittsburgh S.S. Co., 337 U. S. 656. In addition we note no real incon-sistency in the Trial Examiner's evaluation of the testimony of these two witnesses.As to Sisson,the printed record bears out Sisson's nervous and impatient temperamentwhich the Trial Examiner observed at the hearing. She testified with regard to Wellsthat "Doris" was only "a little country girl" and that she (Sisson) had explained the newapplicationwhich automatically created a current seniority date "as well as I couldexplain anything to Doris."That Sisson was unable successfully to explain to Wellsjustwhat her seniority would be after her 10-day absence, seems entirely consistentwith Sissons revealing to Hoofman, in exasperation, the reason behind the Respondent'srefusal to reemploy Hoofman.As to Walthers,his testimony with regard to Wells' 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been established by a preponderance of the credible evidence thatHoofman was refused reemployment because of her advocacy of theUnion, and that by such refusal the Respondent discriminated inregard to the hire or tenure of employment of Hoofman in violationof Section 8 (a) (3) of the Act and thereby violated Section 8 (a)(1) of the Act by interfering with, coercing, and restraining itsemployees in the exercise of rights guaranteed them in Section 7 ofthe Act.We shall dismiss the 8 (a) (3) allegations of the complaint withrespect to Wells.The RemedyWe have found that the Respondent has refused to bargain inviolation of Section 8 (a) (5) and 8 (a) (1) of the amended Act andhas engaged in other acts in violation of Section 8 (a) (1) and 8 (a)(3) of the amended Act.We shall order the Respondent to cease anddesist from engaging in such conduct. In our opinion the Respondent'sconduct discloses a fixed purpose to defeat self=organization and itsobjectives.Because of the Respondent's unlawful conduct and itsunderlying purpose we are convinced that the unfair labor practicesfound are persuasively related to the other unfair labor practicesproscribed by the Act and that the danger of their commission in thefuture is to be anticipated from the course of the Respondent's con-duct in the past. The preventive purpose of the Act will be thwartedunless our Order is coextensive with the threat. In order, therefore,tomake effective the interdependent guarantees of Section 7, toprevent a recurrence of unfair labor practices, and to minimize strifeWhich burdens and obstructs commerce, and thus to effectuate thepolicies of the amended Act, we.will order that the Respondent ceaseand desist from infringing in any manner upon the rights guaranteedby Section 7 of the amended Act.ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National Labor Re-lations Act, as amended, the National Labor Relations Board herebyseniority is not the basis of the 8 (a) (3) finding and was limited to statements that'he had turned in an exit report on her when he found on the third day of her absencethat she had left town,and that she had not complained to him about her seniority.Weagree with Walthers'testimony in denying,knowledge of IIoofman's union activity andexplaining why he put "troublesome"on her exit report a month after letting her gowith the implicationthatshe would be rehired,does not merit credence.He admittedthat he Was "apprised" thatmany of the employees were active in the union and thatliehad discussed the subject with other supervisors.That part of his testimony wasdefinitely unreliable in which hetwice deniedthathe hadmade any statement that theplant would close if the Union organized it and then recalled,on cross-examination, thathe had said that if anyone shut the doors of the plant, it would be the Union. INTERNATIONALSHOE CO.483orders that the Respondent, the International Shoe Company, Searcy,Arkansas, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe Workers ofAmerica, CIO, as the exclusive representative of all production andmaintenance employees at the Searcy, Arkansas, plant except for officeand clerical employees, watchmen, guards, professional employees, andsupervisors as defined in the Act;(b)Discouraging membership in any labor organization by refus-ing to reinstate employees because of their membership in or activityon behalf of such organization or in any other manner discriminatingin regard to their hire or tenure of employment or any term or condi-tion of employment;(c) Interrogating employees in regard to their membership in, in-terest in, identification with, or activity on behalf of, United ShoeWorkers of America, CIO, or any other labor organization of its em-ployees, or in any other mamier interfering with, restraining, or coerc-ing employees in the exercise of their right to self-organization, toform labor organizations, to join or assist such organizations, to bar-gain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act, all asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Agnes Hoofman immediate employment at work com-parable to that which she performed just before her lay-off on or aboutMarch 1, 1948, and make her whole for any loss of pay she may have sus-tained by the payment to her of a sum of money equal to that she wouldhave earned as wages from April 19, 1948, to date of the offer of em-ployment, less her net earnings during said period ;(b)Upon request, bargain collectively with United Shoe Workersof America, CIO, as the exclusive representative of all production andmaintenance employees at the Searcy, Arkansas, plant excluding officeand clerical employees, watchmen, guards, professional employees, andsupervisors as defined in the Act;(c)Post at its plant in Searcy, Arkansas, copies of the notice at-tached hereto and marked Appendix A.14Copies of said notice, to be14 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words: "A DECISION AND ORDER;" the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING"877359-50-vol. 87-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees customarily areposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region (NewOrleans, Louisiana) in writing within ten (10) days from the dateof this order what steps Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has discriminated against Doris Selfs Wells concerningher seniority in violation of Section 8 (a) (3) of the Act, be, and ithereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : -WE WILL NOT by means of interrogation, threats to move orclose the plant, or in any other manner, interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist UNITEDSHOE WORKERS OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mein-bership, in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL bargain collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees except for officeand clerical employees, watchmen, guards, professional em-ployees, and supervisors as defined in the National LaborRelations Act. INTERNATIONAL SHOE CO.485WE WILL offer immediate employment to Agnes Hoofman andmake her whole for any loss of pay she may have suffered as aresult of the discrimination against her.All our employees are free to become or remain members of thisUnion, or any other labor organization, or to refrain from so doing,except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the amended Act.We willnot discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.INTERNATIONAL SHOE COMPANY.Employer.By ------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERC. Paul Barker, Esq.,and R.Boyd Stark, Esq.,of New Orleans, La., for theGeneral Counsel.Richard O. Burner, Esq.,and A.G. Eberle, Esq.,of St. Louis, DIo., for Respond-ent.Jerome A. Cooper, Esq.,of Birmingham, Ala., andMr. Tone Anderson,of Searcy,Ark., for the Union.STATEMENT OF THE CASEUpon a charge and an amended charge duly filed by United Shoe Workers ofAmerica, CIO, herein called the Union, the General Counsel for the NationalLabor Relations Board, herein called respectively the General Counsel' andthe Board, by the Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued a complaint dated January 24, 1949, against internationalShoe Company (Searcy, Arkansas, plant), herein called 'Respondent, allegingthat Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act as amended, 61 Stat.136, herein called the Act.Copies of the charge, the amended charge, the com-plaint, and notice of hearing were duly served upon Respondent and the Union.With respect to unfair labor practices, the complaint alleged in substancethat: (1) since on or about August 5, 1948, to the date of issuance of the com-plaint, Respondent has continuously refused to recognize and bargain with theUnion although since on or about July 1, 1948, the Union has been, and now is,the majority representative of Respondent's employees in an appropriate unit;(2) on or about April 13, 1948, Respondent revoked seniority rights of DorisSelfswells 2 and on April 19, 1948, refused to reinstate or reemploy Agnes Hoof-iThis designation is also used in. reference to the attorneys appearing in behalf of theGeneral Counsel in this proceeding.2Named in the complaint as Doris Selfs. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDman in the case of each because of their membership in and activity on behalfof the Union; and (3) since on or about February 19, 1948, Respondent in-terrogated employees as to membership in the Union, exactedpromises of em,ployees that they would not become members of or vote for the Union, promisedbenefits to employees who voted against the Union, threatened to discriminateagainst employees who engaged in union activity and threatened in the eventemployees selected the Union as bargaining representative, to move or close itsplant.By such conduct, the complaint alleges, Respondent violated Section 8(a) (1), (3), and (5) of the Act.Respondent's answer dated February 1, 1949, admits the principal jurisdic-tional allegations in the complaint, denies that either Wells or Hoofman weresubjects of unlawful discrimination, denies the assertions as to interrogationor promises of benefit or threats of retaliation concerning or directed towardemployees' protected activity under the Act, admits that it has refused torecognize or bargain with the Union, asserting, affirmatively, that no enforce-able obligation to do so exists in that the Union has never been selected or desig-nated by a majority of Respondent's employees in accordance withthe termsof the Act or in consonance with the Board's Rules and Regulations.Pursuant' to notice a hearing was held before the undersignedTrial Ex-aminer, duly designated by the Chief Trial Examiner, at Searcy, Arkansas, onFebruary 8, 9, 10, 11, and 28, 1949.All parties were represented, participatedin the hearing, and were afforded opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.Subsequent to the close of the hearing briefs were filed by the General Counseland by Respondent.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTInternational Shoe Company, a Delaware corporation, having its principaloffices in St. Louis, Missouri, operates, among others, a plant at Searcy, Arkansas,for the manufacture of footwear.With respect to the Searcy plant, Respondentin 1948 purchased raw materials and supplies having a value in excess of $500,000,of which more than 25 percent was purchased without the State of Arkansas.In the same year, Respondent manufactured and sold finished products valuedin excess of $500,000, of which more than 25 percent was sold and shipped topoints outside the State of Arkansas.II. THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership employees ofRespondent.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe complaint alleges, Respondent's answer admits, the evidence indicates,and I find that all maintenance and production employees of Respondent at its INTERNATIONALSHOE CO.487Searcy plant, except for office and clerical employees, watchmen, guards, pro-fessional employees and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.2.The Union's majority in the unitOn April 19, 1948, agreement for consent election,' earlier executed by theUnion, Respondent, and an agent of the-Board, was approved by Regional DirectorJohn F. LeBus.The agreement provided for the conduct of an election underthe supervision of the Regional Director among the employees in the appropri-ate unit to determine whether they wished to be represented by the Union for pur-poses of collective bargaining.The period ending April 11 was selected for de-termining eligibility.The election was conducted on April 27 and resulted inthe rejection of the Union by a vote of 134 to 92. Challenges were insufficientto affect the result.Thereafter, the Union filed timely objections to the election,alleging interference on the part of Respondent prior to the election of suchcharacter as to render the result suspect and to require that the election be setaside.LeBus assigned the case to his agent, Anthony Sabella, a field examiner, forinvestigation and report.Under date of May 26, Sabella reported to LeBus,reciting in some detail the evidence of Respondent's interference upon whichhe based his recommendation that the election be set aside.On June 8, by formalreport, served on the parties to the agreement, LeBus set aside the election, giv-ing as reasons that the investigation disclosed several of the supervisory em-ployees to have made statements to employees prior to the election which inter-fered with the exercise of a free choice of a bargaining representative.Respondent immediately excepted to the report in an appeal to the Board, con-tending: (1) that the statements of supervisors to which the report adverted,were not in fact made; (2) that it had no opportunity to examine the witnessesupon whose statements LeBus appeared to have relied and that no forum wasprovided for it to meet or explain the allegations contained in the statements ;(3) that LeBus disregarded competent and truthful information given to himby Respondent's agents ; (4) that LeBus failed in his report to set forth the factsupon which his conclusions were based thus depriving Respondent of due process ;and (5) that LeBus denied to Respondent rights secured to it by Section 8 (c)of the Act.The exceptions continued with an affirmative assertion that theconduct of Respondent's agents prior to the election was unexceptionable, aprayer that its exceptions be sustained, and a request that a hearing be heldupon all the issues raised.The Board refused to consider the exceptions anddenied Respondent's motion for reconsideration.Simultaneously, Respondent and LeBus entered into a spirited exchange ofletters in which Respondent charged, and LeBus denied, that the Board agentcharged with the duty of investigating the objections did so with a recklessdisregard of the facts, interviewed only union members, designedly minimizedor discredited explanations or denials offered by Respondent's supervisors, andthat his, LeBus', action in setting aside the election was arbitrary or capricious.A new election was held on July 1, using the pay-roll date of June 27, to deter-mine eligibility.Respondent's challenges to ballots cast by persons whose namesdid not appear on the payroll of April 11 (the eligibility date for the first elec-8Apparently a standard form bearing identification NLRB 651(12-30-47). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion)were overruled by LeBus.Upon a final tally reflecting 169 votes for theUnion, 119 against, and 2 unopened challenged ballots, LeBus, on July 28, issueda certificate to that effect finding the Union to be the exclusive representativeof all the employees in the appropriate unit for the purposes of collectivebargaining.The validity of the certificationThe agreement for consent election provides,inter alia:Said election shall be held in accordance with the National Labor Rela.tions Act, the Board's Rules and Regulations, and the customary proceduresand policies of the Board; provided that the determination of the RegionalDirector shall be final and binding upon any question, including questionsas to eligibility of voters, raised by any party heret' relating in any mannerto the election . . .The Regional Director shall.investigate the matters contained in the ob-jections and issue a report thereon.If objections are sustained,the RegionalDirector may, in his report,include an order voiding the results of the elec-tion and, in that event, shall be empowered to conduct a new election underthe terms and provisions of this agreement at a date, time and place to bedetermined by him .. .Clearly,the agreement empowered him, after investigation,to set aside theresult of the April 27 election and to order the one for July 1. It is not withinthe purview of my authority here to substitute my judgment for that of LeBus,to evaluate the result of the investigation and independentlyto conclude thathis action was or was not that which I would have taken.By the terms of that_agreement,such discretion was lodged in LeBus.None other was empowered toexercise it.'There is,however,matter for my consideration.Wide as was the field forindependent and final judgment accorded to LeBus,General Counsel readilyadmits that his action in pursuance to the grant must comport generally tosuch standards of sound administrative practice and unbiased judgment as towithstand such a charge of arbitrary or capricious conduct as Respondent levels.It was Incumbent upon LeBus in discharging his function under the agreement,to hold elections in accordance with theAct, theBoard's Rules and Regulations,and the customary procedures and policies of the Board. I am convinced thathe did so as to the April 27 election and, indeed,no contention to the contraryhas been advanced.Leaving aside,for the moment, the charge of arbitrary orcapricious conduct, I conclude that there was nothing attending the election ofJuly 1, which clearlywouldappear to offend the letter or spirit of these strictures.Hehadfound the April 27 election to be invalid and thus was not deterred byany provision of the Act in scheduling another for July 1.The Board's Rulesand Regulationsdoprovide for such another election in the event the earlierone has been set aside.It is the customary procedure and policy of the Boardto set aside an election upon a determination that the free choice of employeeshas suffered interference.There remains for consideration only the assertion that LeBus'action wasarbitrary or capricious.Initially, it should be realized that the burden ofsupporting this assertion is that of Respondent..There is no requirement that4Capitol Greyhound Lines,49 NLRB 156, 159, enforced 140 F. 2d 754, 758, 759. INTERNATIONALSHOE CO.489the action of an administrative officer, exercising authority purportedly withinthe limits of a grant, be shown affirmatively to be free of that taint cFollowing receipt of the Union's objections, Sabella went to Searcy to investi-gate them.On May 26, he reported to LeBus in part as follows :The investigation reveals substantial evidence of illegal conduct and ispresented in the form to show its source.Foreman Ralph MillerKenneth Johnson and Harold D. English, employees, jointly aver thatMiller either said the plant "would" or "could close if the union came in,"that our privileges "would" or "could be cut out and that the Companywould be a lot stricter to us."Jim Purcell, Rex Smithy, Billy Paul aver that a.week before the election,Miller told them "that the plant would shut down or move if the unioncame in."Foreman Paul BentzCecil Cobb avers that up to a week or two before the election, Bentz tolda group of employees including him that "we would be sorry if we votedfor the union because the plant would close down and we would lose ourjobs."Bobby McGilliam told the undersigned that Bentz and Thatcher told himto vote against the union.Assistant Foreman Kenneth ThatcherThatcher is assistant to Bentz and is commonly called Pete.Rex Smithyavers that he was questioned by him as to how he was going to vote andlater told by him that "if the union got in they will probably close the plantdown, people like you will lose your job."In somewhat similar vein is the remark ascribed to Thatcher by BillyPaul, who avers that the former told a group of workers in the toilet"when the union comes in here, it won't be me who will lose his job. They'llsend back to St. Louis and send me out again. You'll be the one who willlose your job."Billy J. Duncan also heard Thatcher say before the election "if the uniongot in the factory it would probably close down."Instructor Ometha McConnellMcConnelltold Doris Selfs in the fitting department,"don't vote for theunion because it is not any good.If you vote for it the plant will close downand you will lose your job."5Everett v. Brown,198 N. Y. Supp. 462,wherein the Court stated :If the arbitrators keep within their jurisdiction their award will not be set asidebecause they may have a erred in judgment either upon the law or the facts.When the evidence is closed the arbitrators are the sole judges of its weight andwhat decision should be made, and are free to adopt such a course as they deem bestadapted to bring about a just decision in the matters in controversy. If their decisionis against the weight of evidence, or if perchance there is no evidence in the record tosupport it,itmay still be founded upon principles of equity and good conscience andthe court is powerless to review the action of the arbitrators in a motion to confirmtheir award. . . . The partiality of an arbitrator must be clearly shown before thecourt will set aside his award for that reason.The burden of showing partialityrests on the party making the charge. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersonnel Director SissonDoris Selfs avers that she was rehired by Mrs. Sisson, and told, "I willrehire you if you promise not to vote for the union. Your seniority willnot be taken away if you don't vote for the union."Miss Selfs duly promisedand was rehired, but her seniority was taken away when it was discoveredthat she was attending union meetings.Agnes Hoofman, an employee temporarily laid off, went to see Mrs. Sissonabout a job, on or about April 19th. She was told that she was working infavor of the union and then "you will never work in the Searcy plantagain."There is other evidence in the files which indicate that Mrs. Sisson wasparticularly active in manifesting her opposition to a union, both in herquestioning of applicants for employment and in her relations to employees.There is also some evidence in the files to indicate that some employeeswere called into plant superintendent Hovey's office for the ostensible pur-pose of presenting the Company's side of the story.Chas. Meyers, industrialrelations supervisor for the Arkansas plants was present at some of thesesessions.There is evidence that in presenting the Company's side much care wastaken to go into detail into a comparison of conditions in the plant withactual conditions in the organized plant, for the purpose of showing thata union was unnecessary for the achievement of these benefits. It isunclear whether they were held out as a promise of benefits in considerationof a vote against the union aspect.The undersigned has considered the denials of unlawful activity of thesupervisory employees interviewed.He has been particularly impressed bythe lack of credibility of Foreman Bentz and Asst. Foreman Thatcher whoimpressed him as shifty, evasive, and unreliable.On the basis of entire investigation the undersigned recommends thatthe election be set aside on the grounds that the statements, utterances andopinions expressed by some of the supervisory employees were not privilegedas free speech and were calculated to and did interfere with the free choiceof the employees at the polls.Attached to the report were reports of interviews with the plant superin-tendent, two foremen, an assistant foreman, an instructor, and the industrialrelations supervisor.These interviews reflected the denials of supervisorsthat they had uttered threats to employees in connection with the Union andadmissions that they had told employees that they would benefit as much with-out as with a Union.Sabella's report concluded that the statements given in support of the Union'sobjectionsmerited belief ; that the Compnay's denials did not.Respondent's exceptions to LeBus' Report on Objections were answered byLeBus on June 28. In this answer LeBus disclosed substantially the evidencegarnered by Sabella upon which LeBus ordered the April election set aside.Respondent's assertion that Sabella evidenced bias and prejudice againstRespondent by interviewing, for the most part, witnesses known to be favorableto the Union is without merit. It is the duty of an objecting party to pointto the sources of evidence upon which it relies and in mostinstances thesesources will naturally be in some manner identified in interest with the ob-jector eFurther, Sabella did interview representatives of Respondent and,0 SeeMatter of Lunder Shoe Corporation,79 NLRB 1406. INTERNATIONALSHOE CO.491although he did not give credit to much of what they told him, included thesubstance of these interviews in his report.LeBus was entitled, as he did, to rely upon Sabella's report'Believing, asreasonably he may have, that employees were threatened with the closing of theplant should the Union win the election, his action in setting aside the result ofthe April 29 election was neither arbitrary nor capricious and was within theauthority granted him by the consent election agreement. I so find.8It follows that the July 1 election was a valid election.The contention ofinvalidity advanced by Respondent based upon the use of a pay-roll period forpurposes of eligibility differing from the one used in the April election lacksmerit.In that agreement the parties were, in effect, designating the use of acurrent pay roll. It is completely consistent with the spirit and purpose ofthe agreement, as well as with Board practice and custom, to use a currentpay-roll date to determine eligibility in the second election.I find that on July 1, 1948, the Union was, and at all times since has been, theduly designated bargaining representative of the employees in the aforesaidappropriate unit, and that pursuant to the provisions of Section 9 (a) of theAct, the Union was on July 1, 1948, and at all times since has been, and now is,the exclusive representative of all employees in the aforesaid unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.The complaint alleges, Respondent's answer admits, and I find that on 'orabout August 5, 1948, and at all times since, Respondent refused and nowrefuses to bargain with the Union as exclusive bargaining representative ofthe employees in the appropriate unit.Having found its reason for suchrefusal,viz,the asserted invalidity of the July 1 election, to lack merit, I findthat by such refusal Respondent has violated Section 8 (a) (5) of the Act andhas thereby interfered with, coerced, and restrained employees in the exerciseof rights guaranteed in Section 7 of the Act in violation of Section 8 (a) (1)of the Act.B. Interference, restraint, and coercion1.Conduct before February 19, 1948The complaint alleges that from on or about February 19, 1948, Respondentviolated Section 8 (a) (1) of the Act upon a number of occasions and byvarious acts and words. :Many of the witnesses for the General Counsel testi-fied to similar occurrences happening prior to the February date. Such testi-mony was offered and has been considered by me only as background.No findingof unfair labor practice will be based upon acts or conduct occurring more than6 months before the filing of the charge on August 19, 1948.Alice Fay Nichols testified credibly that she was employed July 14, 1947,and when interviewed upon that occasion was asked by Plant SuperintendentC. J. Hovey how she felt about the Union and was told by Hovey that a unionwould not help working conditions.Robert Watkins testified credibly that upon the occasion of his employmenton December 7, 1947, Foreman Ralph Diiller inquired if he had ever belongedto a union and observed that a union would do no good.7 There is no merit in Respondent's contention that it was entitled to a hearing on theobjections.SeeMatter of Miehle Printing Press t ManufacturingCo., 58 NLRB 1134,1135, 1136..8 SeeMatter of McMullen Leaves Company,83 NLRB 948. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDBilly Junior Duncan testified credibly that upon the occasion of his employ-ment on September 29, 1947, Personnel Director Pearl Sisson told him not topay attention to union organizers, that they were only after his money.O. C. Horton testified credibly that upon the occasion of his employment onOctober 6, 1947, Sisson asked him if he were a member of a union, remarkedthat a union was not wanted in the plant, observed that a union would causenothing but disturbance and expressed the opinion that none of the employeeswas capable of performing a steward's duties.Burnadean Watkins testified credibly that upon the occasion of her employ-ment on August 11, 1947, Superintendent Hovey asked her what she thoughtabout a union and remarked that none was needed at the plant.Rex Smithy testified credibly that upon the occasion of his employment onNovember 18, 1947, Mrs. Sisson remarked that if a union "came in" Smithywould probably have to go back to the farm.' On the same date, Foreman Millerasked Smithy how he felt about a union and stated that the plant could notoperate with a union.John Dee Waddell testified credibly that upon the occasion of his employmenton November 6, 1947, Foreman Paul Benz inquired if he had ever belongedto a union and asked how he "felt" about it. Benz went on to say that a unionorganizerwould probably appear and told Waddell that Respondent was payingunion wages and that a union would secure no advantage to the workers. Onthe same occasion Superintendent Hovey inquired, "You have belonged to theUnion?" and when Waddell admitted that he had, remarked that there was nounion in the plant and, that Respondent didn't want one.Hovey admitted questioning Waddell concerning unions and that he haddone so with other applicants.Foreman Miller made a general denial of suchinterrogation but then admitted inquiring of Smithy how he "felt" about a union.Miller denied saying that the plant could not operate with a union.Mrs. Sisson denied that she inquired of applicants concerning their dispositiontoward unions but explained that applicants sometimes inquired of her if theplant was organized.On such occasions, Sisson agreed, unions were discussed.She deniedthat an applicant's expressions concerning a union affected hisopportunity for employment and denied telling Duncan to avoid organizers orsuggesting that Smithy might have to go back to the farm, and could not recallasking Horton if he were a union member. Foreman Benz was not called as awitness.I do not credit the denials of Miller and Sisson.The question of their credi-bility will be discussed later in this report.I find that prior to February 19, 1948, Respondent's supervisors questionedapplicants concerning their disposition toward unions and, upon the occasions setforth above, stated that union organization would gain them no advantage andmight be followed by loss of employment.2.Conduct following February 19, 1948Kenneth D. Johnson, Billy Ray Paul, and Jim Purcell testified credibly thatin mid-March 1948,10 Foreman Miller said to them that a union would gain themno advantage and that the plant could close down if the union came in.Paultestified, further that in mid-April 1948, Assistant Foreman Pete Thatcher re-0Whence he came to the plant.10 Johnson placed this occurrence in late February.Purcell was not hired,however,until March 8 and I find his recollection that it happened a week or two after that date tobe more accurate. INTERNATIONAL SHOEco.493marked to Paul that the union would not help the employees ; that if it "got inthere," Paul would be the one to lose his job ; Respondent would find otherwork for Thatcher.Jim Purcell testified further that upon the occasion of his employment on March8, Superintendent Hovey asked if he belonged to a union ; Foreman Miller said,"if they got to where they couldn't handle their business there by themselves,and the union had to come in, they would just turn the business over to themand let them run it to suit theirselves." "Billy Junior Duncan testified that shortly before the April election, AssistantForeman Thatcher said that if the union "came in" the plant probably wouldbe closed.O. C. Horton testified that shortly before the April election, Foreman Benzadvised him to stay away from union organizers, that a union was not neededin the plant.Rex Smithy testified that shortly before the April election, Assistant ForemanThatcher asked him how he intended voting and when Smithy replied that hewould vote for the union, remarked, "guys like you will lose your job" ; that theplant would close down but that he, Thatcher, would go back to St. Louis to work.Still according to Smithy, Thatcher again spoke to him about a week before thatelection, saying that Smithy should be careful how he voted as it was gettinglate to get the ground in shape for a crop!On still another occasion, according to Smithy, Foreman Miller told a groupof employees numbering at least four that the union would not help them andthat the plant could not operate with a union.Calvin Yarbrough testified that upon the occasion of his interview for employ-ment on April 15, 1948, Mrs. Sisson asked him how he felt about the union anda few days later advised him to stay away from the union. Also on April 15,according to Yarbrough, Superintendent Hovey advised him to remain aloof fromthose he might hear talking about a union.Charles F. Webb testified that during his employment interview in June 1948,Foreman Benz asked, "what do you think about the union?" to which Webbreplied that he opposed it.Two days before the July election, Benz, accordingtoWebb, observed that an election was impending and asked Webb to "talk tothe boys around here," that Benz would see that Webb was "took care of."John Dee Waddell testified that about a week before the April election, Fore-man Benz asked him how he "felt" about it.Waddell replied that he favoredthe union.Within a day or two, according to Waddell, Foreman Hopke askedthe same question and inquired as to the identity of the union organizers. Benzsaid finally that Waddell would be sorry if he voted for the union.John O. Bailey testified that when he was interviewed for employment byForeman Benz on May 12, 1948, Benz inquired if he knew anything about a union,stated that Respondent did not want a union, and could give the employees morethan a union could obtain for them.Superintendent Hovey testified that he frequently asked applicants for employ-ment if they were union members ; pointed out to them that Respondent main-tained the same conditions in its unorganized plants as in those which wereorganized; denied conditioning employment upon an applicant's attitude towardunions ; and asserted that he had never prophesied that the plant would be closed.He further testified that prior to the April election he instructed all supervisorsthat they had a right to answer employees' questions concerning the union but"I interpret this statement as a threat to abandon the operation.12Again, the "back to the farm" motif. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they must refrain from uttering threats toinfluenceemployees in theirexercise of choice.His testimony, as set forth above, is credited.Kenneth (Pete) Thatcher, an instructor in the making department, wascharacterized by witnesses for the General Counsel as an assistant foreman.Thatcher testified that as an instructor, "I help the boys with their problems,try to find the mistakes, if they have anything wrong, try to correct it." Thatcherdid no actual hiring but upon two occasions interviewed applicants for employ-ment and from April 21, 1948, when his foreman, Ralph Miller, went on leave,was the only supervisor in the making department.Although never formallydesignated as a foreman, Thatcher attended supervisors' meetings.At such a meeting a week or two before the April election, Thatcher wasinstructed, he testified, that the law had been changed, that foremen were freeto speak to employees ; that, if questioned, foremen could state their views andopinionsbut must refrain from employing threats or promises of benefits.Also, if questioned, foremen were to explain to employees that conditions ofemployment in the Searcy plant were as advantageous as in those plants wherethe employees were represented by a union. During the meeting, Thatcher dis-cussed with other supervisors his experience with another employer when adispute with a union resulted in the closing of that plant for several months..Thatcher testified that he did not recall discussing such a happening with em-ployees although practically all of them inquired of him concerning the union..Thatcher conceded that he did not want the union to succeed in its organizationaleffort.Thatcher denied telling any employee that the plant would close in the eventof union success, denied suggesting to Smithy that it was getting pretty lateto put the ground in shape for a crop, denied inquiring of any employee how hevoted, and denied suggesting that Smithy and others would lose their jobs if the-union succeeded in organizing the plant.Foreman Ralph Miller denied: (1) that he had ever asked an applicant foremployment if he were a union member; (2) that he said anything to Purcell!about voting for or against the union; (3) that he told any employee that tho'plant could close; or (4) that the plant could not operate with a union.Milleradmitted that he asked Smithy how he "felt" about the union and that, whenemployees sought his opinion about a union, he told them they would secureno benefit from it.Mrs. Pearl Sisson, personnel manager of the Searcy plant from April 1947, toApril 29, 1948, denied saying that the plant would be moved in the event ofunionization ; advising Duncan to avoid union organizers ; suggesting to Smithythat he might have to go back to the farm if the plant were organized. Sissonfurther testified that she did not believe she asked Yarbrough how he "felt" aboutthe union, denied that she advised him to stay away from the union, and didnot recall asking Horton if he were a member of the union.Conclusionsas tointerference, restraint, and coercionThe testimony of witnesses produced by the General Counsel as to interroga-tion concerning union membership and as to threats to move or close the plantin the event of union success, was presented in a straightforward and convinc-ing manner and to some extent was mutually corroborative. It is believed. Cre-dence is lent to this testimony by the fact that Respondent admittedly opposedthe unionization of its plant and that it was willing and eager to secure the defeatof the Union in the election.Even though instructed not to employ threats or INTERNATIONAL SHOE CO.495hold forth promises to employees in connection with union activity, it is not inthe least astonishing that supervisors eager to advance the announced interestof their employer would overstep the line between permissible conduct andthat which the Act proscribes in an effort to secure the Union's defeat.Superintendent Hovey admitted questioning employees concerning their dis-positiontoward unions.Despite their denials, I cannot credit the testimony ofSisson, Miller,and Thatcher 13 that they did not do the same. I am persuadedthat such interrogation was routine, that Respondent's management in Searcypersistently sought to satisfy its curiosity in these matters.By such ques-tioningdirected to Jim Purcell, Rex Smithy, Calvin Yarbrough, Charles F. Webb,John Dee Waddell, and John O. Bailey, and by statements that the plant couldor would close and that thebusinesswould be turned over to the Union in theevent it was designated by the employees, Respondent interfered with, restrained,and coerced employees in the exercise of their rights under Section 7 of the Actand thereby violated Section 8 (a) (1) of the Act.Lso find.14C.The alleged discriminationAgnes Hoofman testified that she was employed December 9, 1947, at theSearcy plant and was assigned to a variety of jobs during her tenure. On orabout March 1, 1948, Hoofman was among a number of, employees who werelaid off by Foreman Walther. According to Hoofman, Walther stated that thelay-off was temporary.Hoofman joined the Union 2 or 3 weeks after she began her employment andthereafter talked in favor of the Union to other employees during the lunchperiods and after hours.On the day of her lay-off she discussed the where-abouts of the union organizer with another employee at a point in the plantwhere Foreman Walther had opportunity to overhear. On April 19, in the beliefthat other laid-off workers had been recalled and new employees hired, sheapplied to Sisson for reinstatement.According to Hoofman, Sisson at first as-serted that no jobs were open but upon being pressed to explain why Hoofmanwas not recalled before new employees were hired, stated that she knew Hoof-man to favor the Union and that she would never be recalled. Sisson then leftthe office, according to Hoofman, and a man whom she did not know came in toexplain that only her foreman, Walther, could tell her why she was not re-employed.Foreman Walther testified that Hoofman was laid off in a reduction in forceand solely because there was not sufficient work in the plant to require herservices.Of the 27 workers laid off at the same time, 11 have since been re-hired.At the time of Hoofman's lay-off, Walther filled out a temporary lay-offslipwhich recited that if she were not reinstated within 30 days, the lay-offcould become permanent.On March 29, Walther filed a further report, de-nominated "Exit report," which served to change Hoofman's status from tem-porarily to permanently laid off.On this report Walther indicated that Hoof-man's workmanship was average, her production slow, her disposition fair andher type "troublesome," 1°Walther explained that he considered Hoofman13Neither Foreman Benz nor Foreman Hopke was called as witness. It was notsuggested that they were unavailable.14 Statements containing threats or promises of benefit of course find no protection inSection 8 (c).15On January 29, a month before the lay-off, Walther reported that -Hoofman's qualityand quantity were fair, her attitude good, and her attendance excellent. 496DECISIONS OF NATIONALLABOR RELATIONS BOARDtroublesome because during the period of her employment she persistently soughtto be assigned to steady work instead of being used to fill in temporarily invarious phases of the processes performed in the fitting room.Walther indi-cated on the exit report that he would not rehire her.Hoofmans activity on behalf of the Union was moderate. From January 1948until she was refused employment on April 19, I find that she successfullysolicited two or three employees to join the Union, talked in favor of the Unionin conversation with her fellow employees, visited the homes of some of themto advance the Union's cause, and met occasionally with the union organizer.I doubt that she thereby was called sharply to the attention of any of Respond-ent's supervisors as an outstanding protagonist of the Union. It is highly prob-able, however, that in a community as small as Searcy (pop. 1940 census, 3,670),the management of the plant was accurately advised of the identity of those whooutwardly manifested that they favored the Union 16When Hoofman was laid off on March 1, no mention was made of any charac-teristic which might militate against her further employment.On the contrary,she was told that the lay-off was temporary. There is no indication on thelay-off slip Respondent kept as a record that she was not to be recalled whenwork was available.Nonetheless, on March 29, Walther indicated on the exitslip that she was not to be rehired.Why? His description of her conduct whichhe called "troublesome" is quite unconvincing and had she actually provedannoying in the manner he testified, I cannot believe that he would have givenher,only a temporary lay-off on March 1 when the opportunity was there for him.tomake the lay-off permanent.Sometime between March 1 and March 29,Walther determined that he would not rehire her. Since during that periodshe did nothing so far as the record reveals that would have come unfavorablytoWalther's attention other than work in support of the Union, I concludethat her union activity must have been the determining factor.Sisson testified that Hoofman applied for reinstatement a great many timesafter March 1 and that Hoofman was told Walther had no work suitable for her.Hoofman had performed a variety of tasks during the time she worked. Thereisno showing that similar work was not still being performed on April 19.Sisson denied having any conversation with Hoofman wherein Hoofman wastold that she would not be employed because she had shown her favor for theUnion.However, Sisson's testimony left the impression that Hoofman's requestsfor reinstatement were sufficiently frequent as to constitute an annoyance. Sissontestified that Hoofman was "quite a visitor" at the personnel office, intimatingthat her requests for reinstatement were frequent and persistent.ConsideringSisson's nervous and impatient temperament,17 her opposition to the Union, andthe unconvincing reason given by Walther for the refusal to rehire Hoofman, it iseasily to be believed that Sisson in exasperation revealed the true reason toHoofman underlying her inability to regain her place on Respondent's pay roll.Furthermore, the conversation occurred on April 19, after the signing of theconsent election agreement and just over a week before the April election, at atime when Respondent was actively campaigning against the Union.At sucha time Respondent would have been unwilling to add to the Union's strength by16N.L. R. B. v. Abbott Worsted Mills, Inc.,127 F. 2d 438, 440 (C. A. 1).^7Manifested to some extent by her manner on the stand. On at least two occasionsfrom April 29, 1948, to the date of the hearing, Sisson entered a hospital for treatmentof a nervous condition. INTERNATIONALSHOE CO.497hiring a union advocate if it could be avoided.18 In consideration of all theevidence on this point, I conclude that the reasons advanced by Walther andSisson for the refusal to rehire Hoofman constituted pretexts and that the truereason was revealed by Sisson as set forth in Hoofman's testimony.I find that Hoofman was refused reemployment on April 19 because of heradvocacy of the Union, that the effect of the refusal was to discourage. member-ship in the Union, and that by such refusal Respondent discriminatedin regardto the hire and tenure of employment of Hoofman in violation of Section 8 (a)(3) and (1) of the Act.Doris Selfs Wellswas first employed by Respondent on December 4, 1947, andthereafter worked steadily through March 31, 1948.On the latterdate somequestion was raised at the plant concerning work for which she claimed credit,perhaps improperly. In any event Wells did not again report for work untilApril 12.When she did'so her foreman, Walther, explained that having beenabsent for such a period without excuse and without notifying Respondent, heremployment had been terminated.Walther, however, took Wells to Sisson'soffice for her to make application for employment.Wells did so and was rehiredon April 13 and placed on the same job she left on March 31.According to Wells, on April 12 Sisson said that Wells would be reemployedif she would promise to stay away from the Union and would even be permitted toretain her original hiring date for purposes of seniority.Wells testified that shegave the promise but then for the first time became active in support of the Union,talking in its favor to her fellows and soliciting them to join.After reinstatement, on April 18, d'ells' pay check carried the original hiringdate ; on April 25, no hiring date; and on May 2, the date of her reinstatement,April 13. It is the contention of the General Counsel that Sisson at first kepther alleged bargain, crediting Wells with the December hiring date, then, learningthat Wells was active for the Union, changed the date to April 13 and that Wellsthereby was the subject of discrimination.Respondent explained that checks for all regular employees are prepared inSt. Louis well in advance of 'the pay period when they are to be used and thatemployees in the St. Louis office entered upon the checks all information which can,be placed there in advance of issuance, including name and hiring date. Thus,it is explained, in the case of Wells, there was already a check in the Searcyplant available for the purpose of paying her for her work during the week endingApril 18, it being necessary only to enter upon the check the amount she earnedthat week. ' Accepting Respondent's explanation this check would of course haveon its face Wells' original hiring date.No check was sent from St. Louis for theApril 25 date because when checks for that date were sent it appeared from theSt. Louis records that Wells no longer was an employee.Hence her check wasmade out in full at the Searcy plant and no hiring date was placed on it. Thecheck for May 2 came from St. Louis and recited the new hiring date.Respond-ent's explanation is believable and I do not find that the checks are evidence insupport of the complaint of discrimination against Wells.18How strongly Respondent felt in this connection is no better exemplified perhaps thanby the forced resignation of Sisson.Her husband, a production employee at Respondent'sBald Knob plant 12 miles from Searcy, where the Union had earlier been certified, afterconsultation with one of Respondent's officials joined the Union.The Union at Searcysought to make capital of this convert so closely connected with the official family.There-epon, other officials of Respondent, fearful, according to Sisson, that the Union's chancesin the April election were being thereby enhanced, required that Sisson resign.She thenwas placed on sick leave, entered a hospital, and has not since worked for Respondent. 498DECISIONS OF NATIONALLABOR RELATIONS BOARDWells did not impress me favorably as a witness. She appeared eager to tellthat which would support the case against the Respondent but reluctant andsomewhat evasive upon cross-examination. I do not believe that she was activein support of the Union despite her testimony in that connection.One wouldnormally expect that an advocate such as Wells described herself to be, in per-suading others of the advantages to be gained by unionization and in solicitingthem to join, would be sufficiently persuaded by her own arguments to take out.amembership for herself.Wells never joined the Union.Sisson denied making any offer to Wells concerning her seniority date and ex-plained that she had no power to effect a change in that connection. I haveheretofore found Sisson not to be a witness whose testimony commands beliefbut I am persuaded that she testified truthfully as to this incident and I do notcredit Wells' version of the conversation with Sisson on April 12. I shall recom-mend therefore that the allegation in the complaint alleging discriminationagainstWells be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and such of them as have been found to constitute unfair laborpractices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince it has been found that Respondent has engaged in certain unfair laborpractices, it will be recommended that Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that the Union represented a majority of the employees in theappropriate unit on the date Respondent refused to bargain collectively with it,I will recommend that Respondent upon request be required to bargain with theUnion.Having found that Respondent discriminatorily refused employment toAgnes Hoofman on April 19, 1948, I will recommend that Respondent offer em-ployment to her and make her whole for any loss of pay she may have sustainedby reason of such refusal by payment to her of a sum of money equal to that shewould have earned as wages since April 19 to the date of the offer of employment,less her netearningsduring that period.19Having found that Respondent did not discriminate against Doris Selfs Wellsin regard to her seniority date, I will recommend that the allegation in the com-plaint to that effect be dismissed.Upon the basis of the- above findings of fact and upon the entire record in the.case, I make the following:CoNOLUSIONS OF LAW1.United Shoe Workers of America, CIO, is a labor organization within thejneaningof Section 2 (5) of the Act.2.Allmaintenance and production employees of Respondent at the Searcy,.Arkansas, plant, except for office and clerical employees, watchmen,guards,professional employees, and supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within themeaning ofSectionD (b) of the Act.19Matter of Crossett Lumber Co.,8 NLRB 440, 497-498. INTERNATIONALSHOE CO.4993.United Shoe Workers of America, CIO, on July 1, 1948, was, and at alltimes sincehas been, the exclusive representative of all employees in the afore-saidappropriate unit for the purposes of collective bargaining within themeaning ofSection 9 (a) of the Act.4.By refusing on August 5, 1048, and at all times since to bargain collectivelywith United Shoe Workers of America, CIO, as the exclusive representativeof its employees in. the aforesaid appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section S (a)(5) of the Act.5.By discriminating in regard to the hire and tenure of emp'o-, meat ofAgnes Iloofman, Respondent discouraged membership in the Union in violationof Section 8 (a) (3) of the Act.6.By refusing to bargain with the Union, by discriminating in regard tothe hire and tenure of employment of Agnes Hoofman, by interrogating employeesin regardto union membership and activity, by threatening to move or closeits Searcy plant, and by threatening employees with loss of employment in con-nection with their union activity, Respondent interfered %vith, restrained andcoerced employees in the exercise of their rights guaranteed in Section 7 ofthe Act and thereby violated Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.Respondent has not engaged in any unfair labor practice with regard tofixingthe seniority date of Doris Selfs Wells.RECOMMENDATIONSUpon me basis of the foregoing findings of fact and conclusions of law, I'recommend that Respondent, International Shoe Company, Searcy, Arkansas,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe Workers of America,CIO, as the exclusive representative of all production and maintenanceemployees at the Searcy, Arkansas, plant except for office and clerical employees,watchmen, guards, professional employees, and supervisors as defined in the Act;(b)Discouraging membership in any labor organization by refusing to rein-state employees because of their membership in or activity on behalf of suchorganization or in any other manner d:scrimir.ating in regard' to their hire ortenure of employment or any term or condition of employment;(c) Interrogating employees in regard to their membership in, interest in,identification with, or activity on behalf of United Shoe Workers of America,CIO, or any other labor organization of its employees, or in any manner inter-fering with, restraining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist such organiza-tions, to bargain collectively through representatives of their own choosing, and'to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which I find will effectuate thepolicies of the Act :(a)Offer to Agnes Hoofman immediate employment at work comparable tothat which she performed prior to March 1, 1,948, and make her whole in themanner set forth in Section V, above, entitled "The remedy" ;(b)Upon'request, bargain collectively with United Shoe Workers of America,CIO, as the exclusive representative of all production and maintenance eni-877359-50-vol. 87-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees at the Searcy, Arkansas, plant excluding office and clerical employees,watchmen, guards, professional employees, and supervisors as defined in the Act ;(c)Post at its plant in Searcy, Arkansas, copies of the notice attached heretoand marked Appendix A. Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Fifteenth Region (New Orleans,Louisiana) in writing within twenty (20) days from the date of receipt of thisIntermediate Report what steps Respondent has taken to comply herewith.It is futher recommended that the complaint, insofar as it alleges thatRespondent violated Section 8 (a) (1) and (3) of the Act in relation to theseniority date of Doris Selfs Wells, be dismissed.It is also recommended that unless on or before twenty (20) days from thedate of the receipt of this Intermediate Report, the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiringRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced.Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 21st day of June 1949.WALL ACE E. ROYSTER,Trial Examiner. INTERNATIONALSHOE CO.APPENDIX ANOTICE TO ALL EMPLOYEES501Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and ' in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT by means of interrogation, threats to move the plant, or inany manner interfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organizations, to join orassist UNITEn SHOE WORKERS OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.WE WILL bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is :All production and maintenance employees except for office and clericalemployees, watchmen, guards, professional employees, and supervisorsas defined in the National Labor Relations Act.WE WILL offer immediate employment to Agnes Hoofman and make herwhole for any loss of pay she may have suffered as a result of the discrimi-nation against her.INTERNATIONAL SHOE COMPANY,Employer.By ------------------------------------Dated ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by other material.